
	
		II
		109th CONGRESS
		2d Session
		S. 2669
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 27, 2006
			Mr. Reid (for
			 Mr. Kerry (for himself and
			 Mr. Kennedy)) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Omnibus Parks and Public Lands
		  Management Act of 1996 to authorize the Secretary of the Interior to enter into
		  cooperative agreements with any of the management partners of the Boston Harbor
		  Islands National Recreation Area, and for other purposes.
	
	
		1.Cooperative Agreements for
			 Boston Harbor Islands National Recreation AreaSection 1029(d) of the Omnibus Parks and
			 Public Lands Management Act of 1996 (16 U.S.C. 460kkk(d)) is amended by
			 striking paragraph (3) and inserting the following:
			
				(3)Cooperative
				Agreements
					(A)In
				generalSubject to
				subparagraph (C), the Secretary may consult and enter into 1 or more
				cooperative agreements with an eligible entity described in subparagraph (B) to
				acquire from and provide to the eligible entity goods and services for—
						(i)the cooperative management of land within
				the recreation area;
						(ii)the construction of recreation area
				facilities; or
						(iii)any other purpose that is consistent with
				the purposes described in subsection (a).
						(B)Eligible
				entitiesFor purposes of this
				subparagraph, an eligible entity is—
						(i)the Commonwealth of Massachusetts;
						(ii)a political subdivision of the Commonwealth
				of Massachusetts; or
						(iii)any partnership entity specified in
				subsection (e)(2).
						(C)ConditionsA cooperative agreement shall only be
				entered into under subparagraph (A) if the Secretary determines that—
						(i)appropriations for carrying out the
				purposes of the cooperative agreement are available; and
						(ii)the cooperative agreement is in the best
				interests of the United
				States.
						.
		
